DETAILED ACTION

This Office action is in response to the amendment filed February 15, 2022.
Claims 1-20 are pending and have been examined.
Claims 1, 11, and 19 have been amended.
The objections to the drawings are withdrawn in view of Applicant’s amendments to the drawings.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Information Disclosure Statement
The Information Disclosure Statement 02/16/2022 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/150,678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by the reference claims because all the features recited in claims 1, 11, and 19 of this application can also be found in claims 1, 10, and 18, respectively, of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayani (Digital Twin: Applying emulation for machine reconditioning) in view of Concejero (Emulation of Industrial Fieldbus Modules for Virtual Commissioning).

Regarding claim 1, Ayani discloses:
a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising (see at least section 5.1 and 5.2, running software): 
a simulation component configured to execute, in a user space of an operating system of the system, a simulation of an industrial automation system under control of an industrial control program based on a virtual model of the industrial automation system and execution of the industrial control program by an industrial controller (see at least fig 6b, software setup; page 246, section 5.1, paragraph 4, simumatik3d emulation software that includes electric, pneumatic, and hydraulic components used in the machine to construct the parts in the digital twin; page 244, “Emulation tools such Simumatik3D® integrate a rigid body ; and 
a controller emulation component configured to instantiate a network emulator as […], wherein the network emulator is configured to emulate […] a control network over which the industrial controller communicates with devices of the industrial automation system (see at least page 246, fig 6b, complete software setup, PLC Sim Advanced; page 246, section 5.2, paragraph 3, soft PLC solution which emulates a real PLC controller, paragraph 4, IO signals tested)
However, Ayani does not explicitly disclose, but Concejero discloses:
a network emulator as a device driver in a kernel space of the operating system (see at least Abstract)
wherein the network emulator is configured to emulate at least data traffic latency and data collisions (see at least Abstract, a driver able to emulate the communication behaviour of an Ethernet/IP fieldbus module; page 25, network virtualization and emulation for testing and performance study)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayani by adapting the teachings of Concejero to include a driver to emulate communication of a fieldbus module.  The combination allows for helping to improve virtual commissioning and allowing a PLC project to be run against the corresponding virtual model without any change (Concejero Abstract).

Regarding claim 5, the rejection of claim 1 is incorporated, and Ayani further discloses:
wherein the control network is a fieldbus network (see at least section 5.2 and figure 6b)

Regarding claim 6, the rejection of claim 1 is incorporated.  However, Ayani does not explicitly disclose, but Concejero discloses:
wherein the executable components further comprise a user interface component configured to render the simulation on a client device (see at least pages 40 and 41, virtual model being simulated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ayani and Concejero for the reasons listed above.

Regarding claim 7, the rejection of claim 6 is incorporated.  However, Ayani does not explicitly disclose, but Concejero discloses:
wherein the user interface component is configured to render one or more emulated network statistics based on emulation of the control network by the network emulator, and the emulated network statistics comprise statistics regarding at least one of data latencies, collision statistics, data bandwidth, data throughput, error rates, or jitter (see at least pages 40 and 41, a driver able to emulate the communication behavior of an Ethernet/IP fieldbus module is developed and tested against a real PLC program)
Ayani and Concejero for the reasons listed above.

Regarding claim 10, the rejection of claim 1 is incorporated, and Ayani further discloses:
wherein the industrial controller is one of a hardware industrial controller that is networked to the system or a virtual industrial controller that is emulated by the controller emulation component (see at least figure 6a and 6b)

Regarding claims 11, 15-17, and 19, the scope of the instant claims does not differ substantially from that of claims 1, 5-7, and 1 and are rejected for the same reasons, respectively.

Claims 2-4, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayani (Digital Twin: Applying emulation for machine reconditioning), in view of Concejero (Emulation of Industrial Fieldbus Modules for Virtual Commissioning), and further in view of SIMATIC (S7-PLCSIM Advanced Function Manual).

  Regarding claim 2, the rejection of claim 1 is incorporated.  However, Ayani and Concejero do not explicitly disclose, but SIMATIC discloses:
wherein the controller emulation component is configured to determine a device topology of the control network based on network configuration data defined by the industrial control program, and to program the network emulator with network logic that causes the network emulator to emulate the device topology (see at least page 29, PRONETA, allows you to analyze the plant network during 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayani and Concejero by adapting the teachings of SIMATIC to include a topology scan for connected components.  The combination allows for easily and quickly determining the network topology.

Regarding claim 3, the rejection of claim 2 is incorporated.  However, Ayani and Concejero do not explicitly disclose, but SIMATIC discloses:
wherein the network logic defines a subset of data traffic to and from the kernel space that is to be intercepted and processed by the network emulator (see at least page 32, paragraph 1, Using PLCSIM Advanced, you can simulate your CPU programs on a virtual controller. You do not need any real controllers for this. You can configure your CPU with STEP 7 in the TIA Portal, program your application logic and then load the hardware configuration and the program into the virtual controller. From there you can run your program logic, observe the effects of simulated inputs and outputs and adapt your programs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayani and Concejero by adapting the teachings of SIMATIC to include simulated inputs and outputs.  The combination allows for an easily adaptable program and/or test/simulation using the adjustable inputs and outputs.

Ayani and Concejero do not explicitly disclose, but SIMATIC discloses:
wherein the subset of the data traffic comprises at least controller output data generated by the industrial controller based on execution of the industrial control program, and simulated output data generated by the simulation component based on simulated behavior of the virtual model (see at least page 32, paragraph 1, Using PLCSIM Advanced, you can simulate your CPU programs on a virtual controller. You do not need any real controllers for this. You can configure your CPU with STEP 7 in the TIA Portal, program your application logic and then load the hardware configuration and the program into the virtual controller. From there you can run your program logic, observe the effects of simulated inputs and outputs and adapt your programs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayani and Concejero by adapting the teachings of SIMATIC to include simulated inputs and outputs.  The combination allows for an easily adaptable program and/or test/simulation using the adjustable inputs and outputs.

Regarding claims 12-14 and 20, the scope of the instant claims does not differ substantially from that of claims 2-4 and 2 and are rejected for the same reasons, respectively.

Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ayani (Digital Twin: Applying emulation for machine reconditioning), in view of Concejero Emulation of Industrial Fieldbus Modules for Virtual Commissioning), and further in view of McDaniel (US 2017/0053047).

Regarding claim 8, the rejection of claim 1 is incorporated.  However, Ayani and Concejero do not explicitly disclose, but McDaniel discloses:
wherein the executable components further comprise a user interface component configured to receive aspect specification input data that labels selected elements of a three-dimensional (3D) mechanical model as being specified aspects of the industrial automation system, wherein the executable components further comprise an aspect metadata component configured to assign aspect metadata to the selected elements in accordance with the aspect specification input data, the aspect metadata defining simulation behaviors of the selected elements to yield the virtual model of the industrial automation system capable of simulation within a simulation platform in accordance with the simulation behaviors (see at least paragraph 59, “The term tag, as used herein, refers to a label associated with a simulated object to set one or more properties. The value associated with the label is referred to herein as the "tag value." Examples of properties that may be set with tags include, without limitation, color, orientation, and shape of a component. Tags may also contain numerical, Boolean, string, or other properties.”; paragraph 37, “Using these tags, various properties can be set for simulation objects which, in turn, help to ease the integration of real-world information into the simulation”)
Ayani and Concejero by adapting the teachings of McDaniel to include simulation capabilities of an automation system.  The combination allows for simulating various components in an automation system in a more convenient way (McDaniel paragraph 3).

Regarding claim 9, the rejection of claim 8 is incorporated.  However, Ayani and Concejero do not explicitly disclose, but McDaniel discloses:
wherein the user interface component is configured to receive the aspect specification input data via interaction with a graphical interface display rendered by the user interface component, the graphical interface display comprises a toolbar that renders a set of aspects available for selection and assignment to the selected elements, and the aspect specification input data selects an aspect from the set of the aspects and indicates an element, of the selected elements, to which the aspect is to be assigned (see at least paragraph 34, “FIG. 6A provides an illustration of how the graphical user interface of the engineering tool may be adapted to receive tag information”; paragraph 63, “FIG. 6A provides an illustration of how the graphical user interface 600 of the engineering tool may be adapted to receive tag information. Here, a dialog box (enlarged in callout 605) provides fields specifying the name, logic, and tag information. The user has specified that the tag should be set to "Color: 1." This may be used, for example, as the tag for all red blocks.”)
Ayani, Concejero, and McDaniel for the reasons listed above.

Regarding claim 18, the scope of the instant claim does not differ substantially from that of claim 8 and is rejected for the same reasons.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  Arguments directed to newly added limitations are addressed in the citations in the rejections above.
Applicant asserts Ayani does not disclose emulating a control network.  Applicant states Ayani discusses testing of control software against a digital twin it does not involve emulating the control network over which the controller communicates with devices of the industrial automation system.  Applicant also states Ayani does not discuss data traffic latency or data collisions or a network emulator as a device driver in a kernel space of the OS.  Examiner respectfully disagrees.  Ayani discusses the Simumatik3D software program which would run in the user space of an OS and Concejero is provided as disclose the kernel limitations.  Ayani also discloses a soft PLC solution which emulates the controller including testing IO signals.  The data traffic latency and data collision limitations are newly added and are addressed in the rejections above.  Therefore the prior art does disclose emulating a control network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Larabel discloses the Fieldbus Subsystem in Linux.  Janda discloses the implementation of the digital twin methodology.  Schmid discloses validation of machining operations by a virtual numerical controller kernel based simulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194